DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 09/22/2021 is acknowledged.  Claims 1, 4, 12, 14, and 17-18 have been amended.  Claims 3, 13, 15-16, and 20 have been cancelled.  New claims 21-23 have been added.  Claims 1-2, 4-12, 14, 17-19, and 21-23 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 06/23/2021.

Response to Arguments
In response to applicant's arguments that “However, Dettmar fails to describe or suggest that "each of the diameter of the main journal and the diameter of the sub-journal decreases toward the middle portion," as claimed. Rather, as shown in Dettmar's FIG. 12 (reproduced below), a diameter of Dettmar's shaft a appears to increase toward the middle portion”: respectfully, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, MPEP 2145 IV.  In this case, Shiibayashi discloses bearings 32b and 40b being inclined such that the gap between the shaft and the bearings increases toward the middle portion 14a so as to reduce partial contact and frictional resistance due to inclination deformation of the shaft during operation, for the advantages of increasing lubricity, suppressing wear, preventing seizure, and increasing reliability, see Fig. 3, abstract and para. [0005] of the translation attached herewith. Dettmar likewise teaches bearing b being inclined (see Fig. 6) to reduce frictional resistance during shaft deformation (see translation p. 1, l. 1-4), and further teaches that shaft a can also be inclined instead of (Fig. 12) or b to the same effect (see translation p. 1, l. 5-12 and p. 2, l. 17-21). Dettmar shows increasing gaps between the shaft and the bearing toward the ends in order to accommodate its particular shaft deformation as shown in Figs. 7-11. However, in the combination, since the particular shaft deformation in Shiibayashi is accommodated by the gap between the shaft and the bearings increasing toward the middle portion, one of ordinary skill, in modifying Shiibayashi with the teachings of Dettmar, would maintain that gap configuration by modifying the shaft in Shiibayashi to have decreasing diameter toward the middle portion instead of or in addition to the bearings being inclined in order to accommodate deformation of the shaft. That is, Dettmar is relied upon not for the exact shapes of the bearing and shaft as shown in the drawings, with the diameter of the shaft increasing toward the middle portion, but for the teaching that an increasing gap size between the shaft and bearing can be equally obtained by inclining the bearing, inclining the shaft, or inclining both, and it is this teaching that is applied to the gaps in Shiibayashi.
Accordingly, Applicant's arguments have been fully considered but they are not persuasive.
Claim Objections
Claim 22 is objected to because of the following informalities:  line 4 should read “[[the]] a second diameter of the sub-journal at the second end of the sub-journal. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the outer circumferential surface of the rotary shaft extends parallel to the rotation axis of the rotary shaft” in contrast to the recitation in independent claim 18 that “wherein the rotary shaft comprises: a main journal surrounded by the main frame, a diameter of the main journal decreasing along the rotary shaft toward a bottom of the rotary shaft, a sub-journal surrounded by the fixed scroll, a diameter of the sub-journal increasing along the rotary shaft toward the bottom of the rotary shaft”, there being a logical conflict in that the outer circumferential surface of the rotary shaft cannot extend parallel if the diameters of the main and sub journals vary. For examination purposes and in view of the disclosure, the above-cited portion of claim 19 is read as “wherein [[the]] an outer circumferential surface of the middle portion extends parallel to the rotation axis of the rotary shaft” or alternatively the above-cited portion of claim 19 can be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-2, 4-6, 11-12, 14, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi et al. JPH07-83179 (translation attached) in view of Dettmar AT 107213 (07/28/2020 IDS).
Regarding claim 1, Shiibayashi discloses:
A scroll compressor comprising (see Figs. 1, 3, and 9): 
a casing 2 that defines an inner space therein; 
a drive motor 3 disposed in the inner space of the casing; 
a main frame (see unlabeled main frame above fixed scroll 5 and orbiting scroll 6) disposed vertically below the drive motor; 
a fixed scroll 5 disposed vertically below the main frame; 
an orbiting scroll 6 engaged with the fixed scroll 5 and configured to perform an orbiting motion relative to the fixed scroll; 
a rotary shaft 14 that passes through the main frame and the fixed scroll 5, that is coupled to the drive motor 3, and that is configured to rotate about a rotation axis, the rotary shaft 14 being inserted into and coupled to the orbiting scroll 6 at a position offset from a center of the orbiting scroll; 
a first bearing 40b (see Fig. 3) disposed between the main frame and the rotary shaft, the first bearing 40b defining a first gap between an inner side surface 40c of the first bearing and an outer circumferential surface of the rotary shaft 14; and 
a second bearing 32b (see Fig. 3) disposed between the fixed scroll and the rotary shaft, the second bearing 32b defining a second gap between an inner side surface 32c of the second bearing and the outer circumferential surface of the rotary shaft 14, 

a main journal surrounded by the first bearing 40b,
a sub-journal surrounded by the second bearing 32b,
and a middle portion 14a that extends between the main journal (in bearing 40b) and the sub-journal (in bearing 32b) in a direction parallel to the rotation axis of the rotary shaft 14 and that has an asymmetric shape with respect to the rotation axis of the rotary shaft 14, a diameter of the middle portion 14a being maintained along the rotary shaft (see Figs. 1 and 3),
wherein a width of each of the first gap and the second gap is configured to vary based on a vertical position of the rotary shaft 14 (see Fig. 3). 

Shiibayashi is silent regarding:
a diameter of the main journal decreasing along the rotary shaft toward a bottom of the rotary shaft, a diameter of the sub-journal increasing along the rotary shaft toward the bottom of the rotary shaft, and wherein each of the diameter of the main journal and the diameter of the sub-journal decreases toward the middle portion.
Dettmar teaches (see Figs. 12 and 13):
a diameter of a shaft journal a is configured to vary based on the vertical position of the rotary shaft (Dettmar likewise teaches bearing b being inclined (see Fig. 6) to reduce frictional resistance during shaft deformation (see translation p. 1, l. 1-4), and further teaches that shaft a can also be inclined instead of (Fig. 12) or in addition to (Fig. 13) bearing b to the same effect (see translation p. 1, l. 5-12 and p. 2, l. 17-21)).


Since the particular shaft deformation in Shiibayashi is accommodated by the gap between the shaft and the bearings increasing toward the middle portion, one of ordinary skill, in modifying Shiibayashi with the teachings of Dettmar, would maintain that gap configuration by modifying the shaft in Shiibayashi to have decreasing diameter toward the middle portion instead of or in addition to the bearings being inclined in order to accommodate deformation of the shaft.
Therefore, the combination of Shiibayashi and Dettmar teaches:
a diameter of the main journal (in bearing 40b) decreasing along the rotary shaft toward a bottom of the rotary shaft, a diameter of the sub-journal (in bearing 32b) increasing along the rotary shaft toward the bottom of the rotary shaft, and wherein each of the diameter of the main journal and the diameter of the sub-journal decreases toward the middle portion.

Regarding claim 2, the combination of Shiibayashi and Dettmar teaches:
wherein a center of mass of the rotary shaft 14 is displaced from a center of the scroll compressor in a radial direction of the rotary shaft (see eccentric shaft portion 14a, Shiibayashi). 

Regarding claim 4, the combination of Shiibayashi and Dettmar teaches:
wherein the first gap comprises: a first lower gap defined between a lower portion of the first bearing 40b and the outer circumferential surface of the rotary shaft 14; and a first upper gap defined between an upper portion of the first bearing 40b and the outer circumferential surface of the rotary shaft 14, and wherein the first lower gap is wider than the first upper gap (see Shiibayashi Fig. 3). 

Regarding claims 5 and 6, the combination of Shiibayashi and Dettmar teaches:
wherein the second gap comprises: a second upper gap defined between an upper portion of the second bearing 32b and the outer circumferential surface of the rotary shaft 14; and a second lower gap defined between a lower portion of the second bearing 32b and the outer circumferential surface of the rotary shaft 14, and wherein the second upper gap is wider than the second lower gap (see Shiibayashi Fig. 3).
wherein the second gap comprises: an upper gap defined between an upper portion of the second bearing 32b and the rotary shaft 14; and a lower gap defined between a lower portion of the second bearing 32b and the rotary shaft 14, and wherein the upper gap is wider than the lower gap (see Shiibayashi Fig. 3).

Regarding claims 11 and 12, the combination of Shiibayashi and Dettmar teaches:
wherein at least one of the first bearing 40b or the second bearing 32b comprises: an inclined surface 40c, 32c that is inclined with respect to the rotation axis of the rotary shaft 14 and that is defined by the inner side surface 40c, 32c of the at least one of the first bearing 40b or the second bearing 32b, and wherein a distance between the inclined surface 40c, 32c and the 
wherein the inner side surface 40c of the first bearing 40b defines a first inclined surface 40c inclined with respect to the rotation axis of the rotary shaft 14, wherein the inner side surface 32c of the second bearing 32b defines a second inclined surface 32c inclined with respect to the rotation axis of the rotary shaft 14, wherein a first distance between the first inclined surface 40c and the outer circumferential surface of the rotary shaft 14 increases as the rotary shaft extends downward toward the bottom of the rotary shaft, and wherein a second distance between the second inclined surface 32c and the outer circumferential surface of the rotary shaft 14 decreases as the rotary shaft extends downward toward the bottom of the rotary shaft (Shiibayashi Fig. 3).

Regarding claim 14, the combination of Shiibayashi and Dettmar teaches:
wherein the inner side surface of each of the first bearing and the second bearing extends parallel to the rotation axis of the rotary shaft (in the case of the shaft being inclined instead of the bearings as exemplified in Dettmar Fig. 12).

Regarding claim 18, Shiibayashi discloses:
A scroll compressor comprising (see Figs. 1, 3, and 9): 
a casing 2 that defines an inner space therein; 
a drive motor 3 disposed in the inner space of the casing; 
a main frame (see unlabeled main frame above fixed scroll 5 and orbiting scroll 6) disposed vertically below the drive motor; 
a fixed scroll 5 disposed vertically below the main frame; 

a rotary shaft 14 that passes through the main frame and the fixed scroll 5, that is coupled to the drive motor 3, and that is configured to rotate about a rotation axis, the rotary shaft 14 being inserted into and coupled to the orbiting scroll 16 at a position offset from a center of the orbiting scroll, 
wherein the rotary shaft 14 comprises (see Fig. 3):
a main journal surrounded by the main frame (at main bearing 40b),
a sub-journal surrounded by the fixed scroll (at sub bearing 32b),
and a middle portion 14a that extends between the main journal (in bearing 40b) and the sub-journal (in bearing 32b) in a direction parallel to the rotation axis of the rotary shaft 14 and that has an asymmetric shape with respect to the rotation axis of the rotary shaft 14, a diameter of the middle portion 14a being maintained along the rotary shaft (see Figs. 1 and 3),
wherein the main frame defines a first gap (via main bearing 40b, see Fig. 3) between an inner side surface 40c of the main frame and an outer circumferential surface of the main journal, 
wherein the fixed scroll defines a second gap (via sub bearing 32b, see Fig. 3) between an inner side surface 32c of the fixed scroll and an outer circumferential surface of the sub-journal,
wherein a width of each of the first gap and the second gap is configured to vary based on a vertical position of the rotary shaft 14 and a displacement of the rotary shaft from the rotation axis of the rotary shaft (see Fig. 3). 

Shiibayashi is silent regarding:

Dettmar teaches (see Figs. 12 and 13):
a diameter of a shaft journal a is configured to vary based on the vertical position of the rotary shaft (Dettmar likewise teaches bearing b being inclined (see Fig. 6) to reduce frictional resistance during shaft deformation (see translation p. 1, l. 1-4), and further teaches that shaft a can also be inclined instead of (Fig. 12) or in addition to (Fig. 13) bearing b to the same effect (see translation p. 1, l. 5-12 and p. 2, l. 17-21)).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing-shaft gap configuration in Shiibayashi (inclined bearing) with that taught by Dettmar (inclined shaft instead of or in addition to inclined bearing) to obtain the same predictable result of reducing bearing-shaft partial contact and frictional resistance due to shaft deformation, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Since the particular shaft deformation in Shiibayashi is accommodated by the gap between the shaft and the bearings increasing toward the middle portion, one of ordinary skill, in modifying Shiibayashi with the teachings of Dettmar, would maintain that gap configuration by modifying the shaft in Shiibayashi to have decreasing diameter toward the middle portion instead of or in addition to the bearings being inclined in order to accommodate deformation of the shaft.

a diameter of the main journal (in bearing 40b) decreasing along the rotary shaft toward a bottom of the rotary shaft, a diameter of the sub-journal (in bearing 32b) increasing along the rotary shaft toward the bottom of the rotary shaft, and wherein each of the diameter of the main journal and the diameter of the sub-journal decreases toward the middle portion.

Regarding claim 19, the combination of Shiibayashi and Dettmar teaches:
wherein each of the inner side surface 40c of the main frame and the inner side surface 32c of the fixed scroll is inclined with respect to the rotation axis of the rotary shaft 14, and wherein the outer circumferential surface of the rotary shaft (at middle portion 14a, see 112b above) extends parallel to the rotation axis of the rotary shaft (see Shiibayashi Figs. 1 and 3). 

Regarding claims 21-23, the combination of Shiibayashi and Dettmar teaches:
wherein the main journal (in bearing 40b) has a first end facing the middle portion 14a and a second end disposed away from the middle portion 14a, and wherein a first diameter of the main journal at the first end of the main journal is less than a second diameter of the main journal at the second end of the main journal (the combination of Shiibayashi and Dettmar would lead one of ordinary skill to modify the shaft in Shiibayashi to have decreasing diameter toward the middle portion 14a instead of or in addition to the bearings being inclined, as explained above in the rejection of claim 1).
wherein the sub-journal (in bearing 32b) has a first end facing the middle portion 14a and a second end facing the bottom of the rotary shaft 14, and wherein a first diameter of the sub-journal at the first end of the sub-journal is less than the diameter of the sub-journal at the second 
wherein the diameter of the middle portion 14a is greater than each of the first diameter of the main journal (in bearing 40b) and the first diameter of the sub-journal (in bearing 32b) (Shiibayashi Fig. 3).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi et al. JPH07-83179 in view of Dettmar AT 107213 as applied to claim 1 above, and further in view of Kim KR 10-2007-0121475 (Kim’475) (07/28/2020 IDS).
Regarding claim 7, the combination of Shiibayashi and Dettmar is silent regarding:
wherein at least one of the first bearing or the second bearing comprises: a first ring having a first diameter; and a second ring having a second diameter that is greater than the first diameter, and wherein the first ring and the second ring are disposed adjacent to each other and arranged along the rotation axis of the rotary shaft (Shiibayashi discloses inclined bearings). 
Kim’475 teaches (see Fig. 5):
wherein a bearing 39 comprises: a first ring 120 having a first diameter; and a second ring 121 having a second diameter that is greater than the first diameter, and wherein the first ring 120 and the second ring 121 are disposed adjacent to each other and arranged along the rotation axis of the rotary shaft 35 (bearing 39 can be either inclined as in Fig. 4 or stepped as in Fig. 5). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing configuration in the combination of Shiibayashi and 

Regarding claim 9, the combination of Shiibayashi and Dettmar teaches (see Shiibayashi Fig. 3):
wherein the first bearing 40b comprises: a first portion having a first diameter; and a second portion disposed vertically below the first portion, the second portion having a second diameter that is greater than the first diameter, and 
wherein the second bearing 32b comprises: a third portion having a third diameter, and a fourth portion disposed vertically below the third portion, the fourth portion having a fourth diameter that is less than the third diameter.
Shiibayashi is silent regarding:
wherein the first bearing comprises: a first ring having a first diameter; and a second ring disposed vertically below the first ring, the second ring having a second diameter that is greater than the first diameter, and 
wherein the second bearing comprises: a third ring having a third diameter, and a fourth ring disposed vertically below the third ring, the fourth ring having a fourth diameter that is less than the third diameter (Shiibayashi discloses inclined bearings).
Kim’475 teaches (see Fig. 5):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing configuration in the combination of Shiibayashi and Dettmar (inclined bearings, Shiibayashi Fig. 3) with that taught by Kim’475 (stepped bearings) to obtain the same predictable result of reducing bearing-shaft partial contact and frictional resistance due to shaft deformation, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Regarding claims 8 and 10, the combination of Shiibayashi, Dettmar, and Kim’475 teaches:
wherein an inner surface of each of the first ring 120 and the second ring 121 extends parallel to the rotation axis of the rotary shaft (Kim’475 Fig. 5).
wherein an inner surface of each of the first ring 120, the second ring 121, the third ring (ring 121 of a second bearing 39 placed in reverse), and the fourth ring (ring 120 of the second bearing 39 placed in reverse) extends parallel to the rotation axis of the rotary shaft (Kim’475 Fig. 5).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi et al. JPH07-83179 in view of Dettmar AT 107213 (07/28/2020 IDS) as applied to claim 1 above, and further in view of Kim et al. US 2016/0047380 (Kim’380).
Regarding claim 17, the combination of Shiibayashi and Dettmar is silent regarding:
wherein the diameter of the main journal is different from the diameter of the sub-journal.
Kim’380 teaches (see Fig. 2):
wherein the diameter of the main journal (inside main bearing 226c) is different from the diameter of the sub-journal (inside sub-bearing 226g) [0059].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Shiibayashi and Dettmar as taught by Kim’380 for the advantage of allowing the rotational shaft to pass through each of the shaft receiving portions and the rotational shaft coupling portion to be coupled thereto (Kim’380 [0059]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/10/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, November 15, 2021